           Case 1:09-cv-00648-RWR Document 78 Filed 07/08/19 Page 1 of 6



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
----------------------------------------------------------------------- X
KIM, et al.,

                                   Plaintiffs,                              Civil Action No:
                                                                            09-cv-648 (RWR)
                           -against-
DEMOCRATIC PEOPLE’S REPUBLIC OF KOREA, et
al.,
                                   Defendants.

----------------------------------------------------------------------- X

                                           PROOF OF SERVICE

         PLEASE TAKE NOTICE that the annexed documents are signed receipts for the service

of the default judgment and accompanying documents as reflected in the certificates of mailing

docketed as Dkt. 72, 73, 75, and 76.

Dated:     Brooklyn, New York
           July 8, 2019
                                                              Respectfully submitted,

                                                              THE BERKMAN LAW OFFICE, LLC
                                                              Attorneys for the Plaintiff


                                                              by:           /s/ Robert J. Tolchin
                                                                    Robert J. Tolchin

                                                              111 Livingston Street, Suite 1928
                                                              Brooklyn, New York 11201
                                                              718-855-3627`
                 Case 1:09-cv-00648-RWR Document 78 Filed 07/08/19 Page 2 of 6




April 19,2016

Dear Customer:

The following is the proof-of-delivery for tracking number 775931462559.


Delivery Information:
Status:                     Delivered                    Delivered to:                Receptionist/Front Desk
Signed for by:              M.JI                         Delivery location:           820 SECOND AVENUE
                                                                                      NEW YORK CITY, NY
                                                                                      10017
Service type:               FedEx Priority Overnight     Delivery date:               Mar 28, 2016 10:18
Special Handling:           Deliver Weekday




Shipping Information:
Tracking number:            775931462559                 Ship date:                   Mar 25, 2016
                                                         Weight:                      1.0 lbs/0.5 kg



Recipient:                                               Shipper:
Permanent Mission of N.K. to UN                          Robert Tolchin
Ministry of Foreign Affairs                              USDC: DIstrict of Columbia
820 Second Avenue                                        333 Constitution Avenue, N.W.
13th Floor                                               WASHINGTON, DC 20001 US
NEW YORK CITY, NY 10017 US
Reference                                                Kim, et al v. Democratic's Rep


Thank you for choosing FedEx.
                              Case 1:09-cv-00648-RWR Document 78 Filed 07/08/19 Page 3 of 6
                                                                                                      My Profile    Support       Locations   English     Search or tracking number


                          Shipping          Tracking          Manage               Learn         FedEx Office ®                                                                        Login


  FedEx ® Tracking

775931462559
Ship date:                                                                                       Actual delivery:
Fri 3/25/2016                                                                                    Mon 3/28/2016 10:18 am

WASHINGTON, DC US                                            Delivered                           NEW YORK CITY, NY US

                                                             Signed for by: M.JI



Travel History
   Date/Time            Activity                                                                                   Location

   ­   3/28/2016 ­ Monday
 10:18 am               Delivered                                                                                  NEW YORK CITY, NY

 8:26 am                On FedEx vehicle for delivery                                                              NEW YORK, NY

 7:28 am                At local FedEx facility                                                                    NEW YORK, NY

 3:30 am                Departed FedEx location                                                                    NEWARK, NJ


   ­   3/27/2016 ­ Sunday
 8:06 pm                Arrived at FedEx location                                                                  NEWARK, NJ

 4:59 pm                Departed FedEx location                                                                    MEMPHIS, TN


   ­   3/26/2016 ­ Saturday
 8:41 am                Arrived at FedEx location                                                                  MEMPHIS, TN


   ­   3/25/2016 ­ Friday
 9:05 pm                Left FedEx origin facility                                                                 WASHINGTON, DC

 7:13 pm                Picked up                                                                                  WASHINGTON, DC


   ­   3/22/2016 ­ Tuesday
 11:31 am               Shipment information sent to FedEx


Shipment Facts
 Tracking                                                               Service            FedEx Priority Overnight
                    775931462559
 number                                                                 Delivered To       Receptionist/Front Desk
 Weight             1 lbs / 0.45 kgs
                                                                        Total shipment
                                                                                           1 lbs / 0.45 kgs
 Total pieces       1                                                   weight
 Terms              Shipper                                             Shipper
                                                                                           Kim, et al v. Democratic's Rep
                                                                        reference
 Packaging          FedEx Envelope
                                                                        Special handling
                                                                                         Deliver Weekday
                                                                        section




                                                                                                                                                          Search or tracking number


Customer Focus                          Featured Services                     Companies                                  Follow FedEx                                    United States ­ English
New Customer Center                     FedEx Delivery Manager                FedEx Express
Small Business Center                   FedEx SameDay                         FedEx Ground
Service Guide                           FedEx Home Delivery                   FedEx Office
Customer Support                        Healthcare Solutions                  FedEx Freight
                                        Online Retail Solutions               FedEx Custom Critical
Company Information                     Packaging Services                    FedEx Trade Networks
About FedEx                             Ancillary Clearance Services          FedEx CrossBorder
Careers                                                                       FedEx SupplyChain
Investor Relations                      Other Resources                       FedEx TechConnect
Subscribe to FedEx email                FedEx Compatible
                                        Developer Resource Center
                                        FedEx Ship Manager Software
                                        FedEx Mobile


© FedEx 1995­2016                                                                                                       Global Home | Site Map | fedex.com Terms of Use | Security and Privacy
                 Case 1:09-cv-00648-RWR Document 78 Filed 07/08/19 Page 4 of 6




19 April 2016
Dear Customer,
This is a proof of delivery / statement of final status for the shipment with waybill number 6857986030.
Thank you for choosing DHL Express.
www.dhl.com


 Your shipment 6857986030 was delivered on 30 March 2016 at 14.24

 Signed                 DICKENS                                Destination Service Area        PYONGYANG
                                                                                               KOREA, THE D.P.R OF
                                                                                               (NORTH K.)

 Signature                                                     Shipment Status                 Delivered




                                                               Piece ID(s)                     JD014600002941016420



 Additional Shipment Details
 Service                EXPRESS ENVELOPE                       Origin Service Area             WASHINGTON - RONALD
                                                                                               REAGAN NATIONAL
 Picked Up              25 March 2016 at 14.48
                                                                                               UNITED STATES OF AMERICA
                                                               Shipper Reference               KIM, ET AL V. DEMOCRATIC
                                                                                               PEOPLE
                 Case 1:09-cv-00648-RWR Document 78 Filed 07/08/19 Page 5 of 6




19 April 2016
Dear Customer,
This is a proof of delivery / statement of final status for the shipment with waybill number 6858083271.
Thank you for choosing DHL Express.
www.dhl.com


 Your shipment 6858083271 was delivered on 30 March 2016 at 19.32

 Signed                 NK                                     Destination Service Area        LONDON-HEATHROW
                                                                                               UNITED KINGDOM

 Signature                                                     Shipment Status                 Delivered




                                                               Piece ID(s)                     JD014600002941031663



 Additional Shipment Details
 Service                EXPRESS ENVELOPE                       Origin Service Area             WASHINGTON - RONALD
                                                                                               REAGAN NATIONAL
 Picked Up              25 March 2016 at 14.48
                                                                                               UNITED STATES OF AMERICA
                                                               Shipper Reference               KIM, ET AL V. DEMOCRATIC
                                                                                               PEOPLE
                 Case 1:09-cv-00648-RWR Document 78 Filed 07/08/19 Page 6 of 6




19 April 2016
Dear Customer,
This is a proof of delivery / statement of final status for the shipment with waybill number 6858090260.
Thank you for choosing DHL Express.
www.dhl.com


 Your shipment 6858090260 was delivered on 14 April 2016 at 11.23

 Signed                 MAILROOM                               Destination Service Area        BEIJING & SURROUNDING
                                                                                               AREA
                                                                                               CHINA, PEOPLES
                                                                                               REPUBLIC

 Signature                                                     Shipment Status                 Delivered




                                                               Piece ID(s)                     JD014600002941032518



 Additional Shipment Details
 Service                EXPRESS WORLDWIDE nondoc               Origin Service Area             WASHINGTON - RONALD
                                                                                               REAGAN NATIONAL
 Picked Up              25 March 2016 at 14.48
                                                                                               UNITED STATES OF AMERICA
                                                               Shipper Reference               KIM, ET AL V. DEMOCRATIC
                                                                                               PEOPLE
